Citation Nr: 0715970	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle sprain with avulsion fracture to 
include degenerative arthritis.  

2.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a right 
shoulder disability.  

3.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a lumbar 
spine disability.  

4.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a stomach 
disability.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1992 and from October 2001 to October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007 correspondence, the veteran requested a hearing 
before a member of the Board to be held at the local VA 
Regional Office (VARO).  He has not been afforded such a 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a hearing 
before a member of the Board to be held at 
the VARO in connection with this claim.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


